      Case 1:18-cv-12266-PBS Document 36 Filed 02/12/19 Page 1 of 5



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
JOHN DOE,                          )
                                   )
                    Petitioner,    )
                                   )                 Civil Action
          v.                       )               No. 18-12266-PBS
                                   )
STEVEN TOMPKINS, Suffolk County    )
Sheriff; YOLANDA SMITH,            )
Superintendent of Suffolk County   )
Correctional Facility; TODD LYONS )
Immigration and Customs            )
Enforcement, Enforcement and       )
Removal Operations, Acting Field   )
Office Director,                   )
                                   )
                    Respondents.   )
___________________________________)

                        MEMORANDUM AND ORDER

                          February 12, 2019

Saris, C.J.

     Petitioner John Doe, an eighteen-year-old undocumented

alien born in El Salvador, has been in U.S. Immigration and

Customs Enforcement (“ICE”) custody since August 20, 2018. He

has a pending claim for asylum, alleging he fled persecution by

gang members at the age of fifteen. ICE is detaining him

pursuant to 8 U.S.C. § 1226(a) while his removal proceedings are

pending. At his custody redetermination hearing, the immigration

judge placed the burden on Doe to prove his eligibility for

release on bond and declined to release him. The immigration


                                   1
         Case 1:18-cv-12266-PBS Document 36 Filed 02/12/19 Page 2 of 5



judge found that Doe failed to prove that he is not dangerous

because he has a pending charge in state court for assault and

battery and a Department of Homeland Security gang report

indicated that there is reasonable suspicion to believe he is

affiliated with MS-13. The gang report documents an alleged

fight between Doe and a rival gang member and instances in which

the police have seen Doe with other suspected MS-13 members. Doe

challenges the allocation of the burden of proof at his custody

redetermination hearing under the Due Process Clause. The

Government has moved to dismiss the habeas petition under

Federal Rule of Civil Procedure 12(b)(6) for failure to state a

claim.

     In Pensamiento v. McDonald, this Court held that due

process requires that the Government bear the burden to prove an

alien’s dangerousness or flight risk at a § 1226(a) custody

redetermination hearing. 315 F. Supp. 3d 684, 692 (D. Mass.

2018). The Government argues that the Third Circuit’s recent

decision in Borbot v. Warden Hudson County Correctional

Facility, 906 F.3d 274 (3d Cir. 2018), throws this holding into

doubt. It does not. Borbot involved an alien detained under

§ 1226(a) who sought a second custody redetermination hearing at

which the Government bore the burden of proof after he had been

detained for more than a year during removal proceedings. Id. at

276-77. The Third Circuit rejected the alien’s habeas petition

                                      2
      Case 1:18-cv-12266-PBS Document 36 Filed 02/12/19 Page 3 of 5



on the basis that the duration of detention did not create a due

process problem that required a new hearing in which the burden

of proof shifts to the Government. Id. at 280. Because the alien

did “not challenge the adequacy of his initial bond hearing,”

the court did not directly address whether due process requires

that the Government bear the burden of proof at an initial §

1226(a) custody redetermination hearing. Id. at 276-77.

     This Court has held that an alien has to show that the

misallocation of the burden of proof could have affected the

outcome of the custody redetermination hearing. Pensamiento, 315

F. Supp. 3d at 693; see also Singh v. Holder, 638 F.3d 1196,

1205 (9th Cir. 2011) (applying the same standard). The

Government urges that the alien should have to prove that the

misallocation would have made a difference. This high burden is

inappropriate in the context of claims of improper allocations

of the burden of proof in immigration bond hearings. The

interest at stake, namely freedom from physical restraint, “lies

at the heart of the liberty that [the Due Process] Clause

protects.” Zadvydas v. Davis, 533 U.S. 678, 690 (2001). And if

the immigration judge denies bond, the alien may remain in

detention for months and possibly years. See Jennings v.

Rodriguez, 138 S. Ct. 830, 860 (2018) (Breyer, J., dissenting)

(stating that class members had been detained for periods

ranging from six months to 831 days while pursuing asylum).

                                   3
      Case 1:18-cv-12266-PBS Document 36 Filed 02/12/19 Page 4 of 5



     Under this standard, Doe has shown prejudice from the

misallocation of the burden of proof at his custody

redetermination hearing. Significantly, at a hearing on February

8, 2019 on his pending assault and battery charge, the East

Boston District Court suppressed the victim’s identification of

Doe as the assailant. The suppression of this identification

lowers the probative value of this pending charge in

demonstrating Doe’s dangerousness. Even before this suppression,

Doe was released on his own recognizance by the state criminal

court. Although Doe was arrested separately for carrying a knife

larger than permitted by city ordinance, the charge was

dismissed prior to arraignment, and he has no convictions on his

record. With respect to the gang report, as Doe’s expert

explains, a federal regulation permits the inclusion in the gang

database of information on suspects for whom there is only

“reasonable suspicion” of criminal conduct or activity. 28

C.F.R. § 23.20. “Reasonable suspicion” is not tantamount to

probable cause. See Alabama v. White, 496 U.S. 325, 330 (1990).

As a result of the suppression of the identification, the Court

concludes that a shift in the burden of proof could have made a

difference in the immigration judge’s dangerousness analysis.

     Doe has raised multiple other constitutional issues

concerning his custody redetermination hearing which the Court

does not address because the proper allocation of the burden of

                                   4
      Case 1:18-cv-12266-PBS Document 36 Filed 02/12/19 Page 5 of 5



proof could well resolve this case. In addition, Doe has brought

two claims seeking an order requiring ICE to transport him to

hearings on his pending state court charge. Since Doe initiated

this lawsuit, ICE has made him available for transport to his

hearings. The Court therefore dismisses these claims as moot.

                                 ORDER

     For the foregoing reasons, the Government’s motion to

dismiss (Dkt. No. 18) is ALLOWED as to Counts I and II and

DENIED as to Count III. The petition for writ of habeas corpus

(Dkt. No. 1) is ALLOWED as to Count III. The Court ORDERS that

the immigration court hold a new custody redetermination hearing

within seven calendar days. The immigration court shall properly

allocate the burden of proof and consider alternative methods to

ensure the safety of the community and Doe’s future appearances

like GPS monitoring.

SO ORDERED



                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 Chief United States District Judge




                                   5
